     3:19-cv-03304-MBS           Date Filed 02/24/20     Entry Number 41       Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

                                                  )
INTERNATIONAL BROTHERHOOD OF                      )
ELECTRICAL WORKERS LOCAL 98                       )
PENSION FUND on behalf of itself and all          )
others similarly situated,                        )     Case No. 3:19-3304-MBS
                                                  )
                           Plaintiff,             )
       v.                                         )
                                                  )     SCHEDULING ORDER
DELOITTE & TOUCHE, LLP;                           )
DELOITTE LLP,                                     )
                                                  )
                           Defendants.            )
                                                  )



       On February 21, 2020, the parties filed a Joint Consent Motion for Entry of a Scheduling

Order (the “Joint Consent Motion”). Having considered the Joint Consent Motion, and for good

cause shown, the Court ORDERS as follows:

            1. Lead Plaintiff shall file its Consolidated Complaint on or before April 28, 2020.

            2. Defendants shall move, answer, or otherwise respond to the Consolidated

               Complaint on or before June 29, 2020.

            3. If Defendants move to dismiss Lead Plaintiff’s Consolidated Complaint, Lead

               Plaintiff shall file any opposition(s) to Defendants’ motion(s) on or before August

               28, 2020.

            4. If Defendants file multiple motions to dismiss, Lead Plaintiff may choose to file

               an omnibus response in opposition to Defendants’ motions, the length of which

               shall be no more than the combined length of Defendants’ memoranda in support

               of their motions to dismiss.
     3:19-cv-03304-MBS        Date Filed 02/24/20      Entry Number 41        Page 2 of 2




C/A No. 3:19-3304-MBS
Page 2


          5. Defendants shall file any reply in support of their motion(s) to dismiss on or

             before September 28, 2020.


      IT IS SO ORDERED.


                                            /s/ Margaret B. Seymour
                                            Senior United States District Judge

Columbia, South Carolina

February 24, 2020
